UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7208


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

 SHARU BEY, a/k/a Jeffrey Lewis,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:07-cr-00079-FDW-2; 3:11-cv-00566-GCM)


Submitted:   December 16, 2013            Decided:   December 23, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sharu Bey, Appellant Pro Se. Steven R. Kaufman, Assistant United
States Attorney, Charlotte, North Carolina; Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharu Bey seeks to appeal the district court’s text

order construing his self-styled motion to reduce sentence as a

28 U.S.C.A. § 2255 (West Supp. 2013) motion and denying it as

successive.        The    order   is    not      appealable     unless    a     circuit

justice    or    judge   issues   a    certificate       of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,     537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Bey has not made the requisite showing.                        Accordingly, we

grant Bey’s request to amend his application for a certificate

of appealability, but we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

                                            2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3